El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
La Junta de Médicos Examinadores se negó a admitir a examen a Rafael Virella y Vergne. Entre las prescripciones *778de la ley con las cuales está obligado a cumplir un aspirante, existe la siguiente:
“* # * Las solicitudes de dichos candidatos * * * se ha-rán por escrito acompañadas de comprobantes de haberse graduado el solicitante en un colegio o institución de medicina bien acreditado y organizado legalmente.”
El referido Bafael Virella y Yergne presentó una soli-citud de mandamus para que se requiera a la mencionada Junta de Médicos Examinadores a que admita a examen al' peticionario, alegando entre otras cosas, en el párrafo cuarto de su petición, que había hecho la debida solicitud como gra-duado de la Eastern University of Baltimore, universidad bien acreditada y organizada legalmente. Tanto ésta como otras alegaciones de la petición, quedaron sometidas a discusión por la contestación formulada por los apelados. De acuerdo con la ley y con su petición, el apelante tenía entre otras cosas la obligación de probar que la Eastern University of Baltimore era un colegio o institución bien acreditado. El peticionario dejó de hacer esto.
En cierta época del año 1913, la Junta de Médicos Exami-nadores resolvió que en lo sucesivo no admitiría candidatos a examen cuando los diplomas que presentaran procedieran de colegios o universidades clasificados con la letra “C” por la Asociación Médica! Americana. La referida Asociación Médica Americana clasificó los mejores colegios bajo la letra “A,” buenos con ciertas deficiencias bajo la letra “B,” y los de poco valor bajo la letra “C.” Los colegios o insti-tuciones clasificados bajo “0” no están reconocidos como bien acreditados por la Asociación Médica Americana, ni por la mayoria.de los Estados de la Unión. En la fecha en que el peticionario presentó su solicitud para examen la Eastern University no había sido clasificada en absoluto, ni siquiera bajo la letra “O.” Dicha universidad fué clasificada bajo la letra “C” por la Asociación Médica Americana en el año 1914, después de haber presentado su solicitud el peticionario.
*779El principal motivo ele queja del peticionario estaba ba-sado en el becbo de haber admitido la junta próximamente para la misma fecha a dos candidatos, o sea al Sr. Mestre Ca-parros y a la Señorita Piñero al examen, después de haberse negado primeramente a admitirlos por estar clasificados sus colegios bajo el apartado “C.” Parece que como dichos dos aspirantes presentaron sus solicitudes con anterioridad al acuerdo de la junta de no admitir aspirantes procedentes de instituciones clasificadas bajo la letra “C,” la Junta de Médicos Examinadores creyó que era injusto el no permitirles tomar sus exámenes, puesto que ya antes había admitido aspirantes a examen de otros colegios clasificados bajo “C.” El Fiscal expresa en sn alegato que la junta tenía otras razo-nes para admitir a estos dos candidatos, pero no encontra-mos prueba de esto en los autos.
En el caso del peticionario, sin embargo, en la fecha en que fué presentada su solicitud, la Junta de Médicos Exa-minadores pasó una resolución negándose a admitir al peti-cionario y a otros varios aspirantes, porque sus diplomas no venían de colegios clasificados por la Asociación Médica Americana. La comunicación específica que fué dirigida al peticionario era que la junta se negaba a aceptar su diploma por no considerar que el colegio de donde procedía dicho diploma estaba bien acreditado. La junta no se contentó con estos hechos, sino que se puso en comunicación con el Des-pacho de Asuntos Insulares para informarse acerca de la reputación de la Eastern University. Estamos convencidos de que según el informe que la junta tenía ante sí, el cual fué recibido del Despacho de Asuntos Insulares, dicha junta estaba enteramente justificada al considerar que el diploma del peticionario no procedía de un colegio bien acreditado. La idea del peticionario es la de que como los otros aspiran-tes cuyos colegios estaban clasificados bajo la letra “C” fue-ron admitidos a examen, de igual manera él debió haber sido admitido. Su colegio,' como hemos visto, no estaba clasifi-cado bajo “C” en la fecha de la presentación de su solicitud *780y la junta se convenció por sí misma, por informes indepen-dientes, de que la Eastern University of Baltimore no estaba bien reputada. No importa, por tanto, que los otros aspi-rantes procedentes de colegios cuyo crédito ha sido impug-nado fueran admitidos al examen. La junta podría haber estado justificada en negarse a admitir a los otros candi-datos teniendo en cuenta que el objeto principal es que los aspirantes vengan de colegios bien acreditados. El proceder de la junta en lo que respecta a otros aspirantes nada im-porta. El peticionario estaba en la obligación de probar a la junta el buen crédito de su colegio. No solamente dejó él de cumplir con esto, sino que la demandada presentó prueba positiva de que la Eastern University of Baltimore no estaba bien acreditada. No es necesario, por tanto,’ considerar la cuestión enérgicamt ."te discutida de si los deberes de la junta eran ministeriales' o discrecionales y cuáles serían los dere-chos del peticionario examinados bajo uno u otro aspecto.
Debe confirmarse la sentencia..
, Confirmada la sentencia apelada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.